                                       Case 19-40644-lkg                    Doc 13        Filed 09/09/19             Page 1 of 3
 Fill in this information to identify your case:

 Debtor 1                 Colleen M McLaughlin
                          First Name                        Middle Name                 Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF ILLINOIS

 Case number           19-40644
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      106 North Bleyer Street Carbondale,                            $60,000.00                                $15,000.00      735 ILCS 5/12-901
      IL 62901 Jackson County
      Homestead consisting of one city lot                                                 100% of fair market value, up to
      improved with a three bedroom, two                                                   any applicable statutory limit
      bathroom home. The roof on the side
      addition of the home needs to be
      replaced. The roof was leaking and
      caused mold and d
      Line from Schedule A/B: 1.1

      2010 Subaru Outback 114,XXX miles                               $5,650.00                                  $2,400.00     735 ILCS 5/12-1001(c)
       Value is based on NADA Clean
      Trade-in.                                                                            100% of fair market value, up to
      Line from Schedule A/B: 3.1                                                          any applicable statutory limit

      Household Goods                                                 $1,172.00                                  $1,172.00     735 ILCS 5/12-1001(b)
      Line from Schedule A/B: 6.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      Electronics                                                         $755.00                                  $755.00     735 ILCS 5/12-1001(b)
      Line from Schedule A/B: 7.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                      Case 19-40644-lkg                     Doc 13        Filed 09/09/19             Page 2 of 3
 Debtor 1    Colleen M McLaughlin                                                                        Case number (if known)     19-40644
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Books, LPs, Wall Art                                                $350.00                                   $350.00        735 ILCS 5/12-1001(b)
     Line from Schedule A/B: 8.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     2 Bicycles, camping equipment,                                      $155.00                                   $155.00        735 ILCS 5/12-1001(b)
     exercise equipment
     Line from Schedule A/B: 9.1                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Clothing                                                            $200.00                                   $200.00        735 ILCS 5/12-1001(a)
     Line from Schedule A/B: 11.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Costume Jewelry                                                      $50.00                                    $50.00        735 ILCS 5/12-1001(b)
     Line from Schedule A/B: 12.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Gardening Equipment, power tools,                                    $75.00                                    $75.00        735 ILCS 5/12-1001(b)
     hand tools
     Line from Schedule A/B: 14.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking and Savings: SIU Credit                                     $35.56                                    $35.56        735 ILCS 5/12-1001(b)
     Union; Acct. No.: XXXX4007
     Balance in Share Acct. as of                                                          100% of fair market value, up to
     8/26/2019 was $5.12                                                                   any applicable statutory limit
     Balance in Checking Acct. as of
     8/26/2019 was $30.44
     Line from Schedule A/B: 17.1

     TRS: Teachers' Retirement System of                             $10,691.95                                       100%        40 ILCS 5/16-190, 5/17-151
     the State of Illinois
     Line from Schedule A/B: 21.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     TRS: Teachers' Retirement System of                             $10,691.95                                       100%        735 ILCS 5/12-1006
     the State of Illinois
     Line from Schedule A/B: 21.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     SURS: State Universities Retirement                             $47,436.25                                       100%        40 ILCS 5/15-185, 5/2-154
     System
     Line from Schedule A/B: 21.2                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     SURS: State Universities Retirement                             $47,436.25                                       100%        735 ILCS 5/12-1006
     System
     Line from Schedule A/B: 21.2                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     403(b): Horace Mann                                                 $740.52                                      100%        735 ILCS 5/12-1006
     Line from Schedule A/B: 21.3
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                      Case 19-40644-lkg                     Doc 13        Filed 09/09/19             Page 3 of 3
 Debtor 1    Colleen M McLaughlin                                                                        Case number (if known)     19-40644
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     403(b): Horace Mann                                                 $740.52                                      100%        735 ILCS 5/12-704
     Line from Schedule A/B: 21.3
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     403(b): TIAA-CREF                                               $13,110.62                                       100%        735 ILCS 5/12-704
     Line from Schedule A/B: 21.4
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     403(b): TIAA-CREF                                               $13,110.62                                       100%        735 ILCS 5/12-1006
     Line from Schedule A/B: 21.4
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Outstanding invoices                                                $654.91                                   $654.91        735 ILCS 5/12-1001(b)
     $340.00 for Yellow Brick Road
     Learning Adventures                                                                   100% of fair market value, up to
     $211.05 for The SI Coalition for                                                      any applicable statutory limit
     Children and Families
     $103.86 for EdQuest Solutions
     Line from Schedule A/B: 38.1

     Musical toy instruments, books,                                     $660.00                                   $660.00        735 ILCS 5/12-1001(d)
     Chromebook, printer, office furniute
     Line from Schedule A/B: 40.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
